Exhibit 10.1

AMENDMENT TO ESCROW AGREEMENT

This Amendment To ESCROW Agreement (this “Amendment”), effective as of
February 17, 2016, is entered into by and among Inland Residential Properties
Trust, Inc., a Maryland corporation (the “Company”), Inland Securities
Corporation, a Delaware corporation (the “Dealer Manager”), and UMB Bank, N.A.,
as escrow agent, a national banking association organized and existing under the
laws of the United States of America (the “Escrow Agent”).

WHEREAS, the Company, the Dealer Manager and the Escrow Agent are parties to
that certain Escrow Agreement, dated February 17, 2015 (the “Agreement”);

WHEREAS, certain provisions of the Agreement are triggered on the date that is
one year following the commencement of the Company’s Offering (as defined in the
Agreement) (the “Closing Date”);

WHEREAS, the Tennessee Minimum (as defined in the Agreement) has been waived
following the Closing Date; and

WHEREAS, the Company, the Dealer Manager and the Escrow Agent desire to amend
certain provisions of the Agreement, as set forth herein, to clarify the process
for deposits in the escrow account and distribution of the escrowed funds
following the Closing Date.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, do hereby agree, as follows:

1.               Defined Terms. Any term used herein that is not otherwise
defined herein shall have the meaning ascribed to such term as provided in the
Agreement.

2.               Tennessee Minimum.

a.                Following the Closing Date, (i) Sections 2(a) and 3(a)(2) of
the Agreement shall no longer apply to Tennessee Subscribers, and (ii) the
provisions of the Agreement applicable after the Tennessee Minimum has been met,
including, without limitation, Sections 2(b) and 3(b)(6) of the Agreement, shall
apply with respect to Tennessee Subscribers and TN Funds notwithstanding that
the Tennessee Minimum has not been met as of the date hereof.

b.               Notwithstanding anything to the contrary in the second
paragraph of Section 3(b)(2) of the Agreement, if the Company receives written
notice from a Tennessee Subscriber on or prior to the Closing Date that such
Tennessee Subscriber does not desire to receive the return of his TN Funds
and/or any interest thereon, but instead desires to proceed with his investment
in the Company, the Company shall so notify the Escrow Agent, and the Escrow
Agent shall, promptly following the Closing Date, distribute such TN Funds as
though the Tennessee Minimum had been met in accordance with the first paragraph
of Section 3(b)(2) of the Agreement.

1 

 

 

3.               Ohio Minimum.

a.                For the avoidance of doubt, if the Ohio Minimum is not
received on or prior to the Closing Date, the Escrow Agent shall return to the
Ohio Subscribers the OH Funds, together with any interest thereon, in accordance
with Section 3(b)(5) of the Agreement.

b.               On and after the Closing Date, (i) the provisions in the
Agreement relating to the deposit and disbursement of OH Funds shall continue to
apply with respect to any OH Funds received by the Company or the Escrow Agent
on and after the Closing Date, and (ii) all references to “Closing Date” with
respect to Ohio Subscribers and the application of OH Funds shall be amended to
refer to February 17, 2017.

4.               Washington Minimum.

a.                For the avoidance of doubt, if the Washington Minimum is not
received on or prior to the Closing Date, the Escrow Agent shall return to the
Washington Subscribers the WA Funds, together with any interest thereon, in
accordance with Section 3(b)(4) of the Agreement.

b.               On and after the Closing Date, (i) the provisions in the
Agreement relating to the deposit and disbursement of WA Funds shall continue to
apply with respect to any WA Funds received by the Company or the Escrow Agent
on and after the Closing Date, and (ii) all references to “Closing Date” with
respect to Washington Subscribers and the application of WA Funds shall be
amended to refer to February 17, 2017.

5.               Continuing Effect. Except as otherwise set forth in this
Amendment, the terms of the Agreement shall continue in full force and effect
and shall not be deemed to have otherwise been amended, modified, revised or
altered.

6.               Counterparts. This Amendment may be executed in several
counterparts, and by electronic transmission, each of which shall be deemed an
original, and all counterparts shall together constitute one and the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment, effective as
of the date first written above.

 

 

COMPANY:

 

INLAND RESIDENTIAL PROPERTIES TRUST, INC.

              By: /s/ Mitchell A. Sabshon   Name: Mitchell A. Sabshon   Title:
President                    

DEALER MANAGER:

 

INLAND SECURITIES CORPORATION

              By: /s/ Sandra L. Perion   Name: Sandra L. Perion   Title: Vice
President                    

ESCROW AGENT

 

UMB BANK, N.A.

              By: /s/ Lara L. Stevens   Name: Lara L. Stevens   Title: Vice
President

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page – Amendment to Escrow Agreement

 

3